 1                                                                     JS-6

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              CENTRAL DISTRICT OF CALIFORNIA
 9

10
     CHALON ADVENTURES, INC.,                 )       Case No. 8:18-cv-01565-JLS-ADS
11    a California corporation                )
     d.b.a El Matador                         )       JUDGMENT
12                        Plaintiff,          )
     vs.                                      )
13                                            )
     FULLERTON LOUNGE, INC.,                  )
14   A California Corporation                 )
     d.b.a. MATADOR CANTINA                   )
15                      Defendant.            )
                                              )
16                                            )
17

18                                         JUDGMENT

19                Based upon the failure of Defendant FULLERTON LOUNGE, INC., a California

20   corporation d.b.a. MATADOR CANTINA to respond to the Complaint (Doc. 1) and the default

21   as to Defendant FULLERTON LOUNGE, INC., a California corporation d.b.a. MATADOR

22   CANTINA being duly entered by the Clerk of the Court on November 1, 2018,

23   ///

24   ///
                                                  1
                    IT IS ORDERED, ADJUDGED AND DECREED:
 1

 2   That JUDGMENT is awarded in favor of Plaintiff CHALON ADVENTURES, INC., a

 3   California corporation d.b.a. El MATADOR, and against Defendant, FULLERTON LOUNGE,

 4   INC., a California corporation d.b.a. MATADOR CANTINA as follows:

 5                  1.      That defendant FULLERTON LOUNGE, INC., a California corporation

 6   d.b.a. MATADOR CANTINA, and its respective officers, agents, servants, employees,

 7   attorneys, and all other persons in active concert or participation with any of them, are

 8   permanently enjoined and restrained from the use of the mark and trade name “MATADOR

 9   CANTINA”, or any such mark or trade name that are confusingly similar to the mark and trade

10   name “El Matador” owned by Plaintiff.

11                  2.      That defendant FULLERTON LOUNGE, INC., a California corporation

12   d.b.a. MATADOR CANTINA and its respective officers, agents, servants, employees, attorneys,

13   and all other persons in active concert or participation with any of them, are further permanently

14   enjoined and restrained from the use of any and all products, service material, advertisements,

15   promotions and other materials in their possession, custody or control utilizing the Mark or

16   Trade Name “MATADOR CANTINA”, or such confusingly similar name that infringes upon

17   plaintiffs Marks and Trade Name of “El Matador”.

18                  3.      For costs according to a Memorandum of Costs to be filed in accordance

19   with the Federal Rules of Civil Procedure and Local Rules.

20

21   Dated: March 07, 2019                                 ___________________________
                                                           Hon. Josephine L. Staton
22                                                         United States District Judge
23

24
                                                      2
